Citation Nr: 0328894	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the second metatarsal of the right foot, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1961 
to July 1965, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record demonstrates that the residuals of 
the veteran's fracture of the second metatarsal of the right 
foot are productive of moderately severe impairment, but are 
not productive of severe impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of 
a fracture of the second metatarsal of the right foot have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).
First, the VA has the duty under the VCAA to notify a 
claimant and any representative of information and evidence 
needed to substantiate a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  However, as will be discussed 
below, the Board notes that the veteran was not sent a letter 
specifically informing him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  
Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as are the veteran's private 
medical records and VA outpatient records.  The veteran has 
also been afforded a VA examination.  The veteran and his 
representative have not made the Board aware of additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  
Moreover, the Board notes that any deficiencies in VA 
compliance with the VCAA notice or development requirements 
as they relate to the veteran's claim, such as that noted 
above, are not prejudicial to the veteran by virtue of the 
Board's granting the veteran the benefit sought on appeal by 
its decision this date, as discussed below.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  Specifically, in the 
veteran's August 2002 substantive appeal, he specifically 
stated that he felt that a 20 percent disability evaluation 
was in order in this case.  Since the Board's decision this 
date grants the veteran the requested 20 percent disability 
evaluation for his service-connected right foot disability, 
the Board finds that disposition of the appellant's claim is 
appropriate at this time.  


Background and Evidence
A rating decision dated in March 1969 granted service 
connection for residuals of a fracture of the second 
metatarsal of the right foot and assigned a noncompensable 
evaluation.  That determination was based on a review of 
service medical records and the findings of a VA examination 
performed in February 1969.  The rating decision related that 
the veteran fractured the second metatarsal of the right foot 
when a truck ran over both of his feet in October 1963.  A 
rating decision dated in December 1999 continued this 
noncompensable rating.  That evaluation remained in effect 
until a rating decision dated in April 2001 increased the 
evaluation to 10 percent.  
Treatment records from Primary Care Center of Mt. Morris 
dated from December 1998 to June 1999 show that the veteran 
was seen for complaints of foot pain and swelling.  These 
records also relate that the veteran had an unstable gait 
when walking on level floor and that he was off balance due 
to this gait.  The veteran was diagnosed with cellulitis of 
the right foot and peripheral neuropathy.
William H. Burns, M.D. submitted treatment records dated in 
April 1999, which indicate that the veteran was examined for 
redness and swelling in his right lower extremity.  Dr. Burns 
reported that the veteran complained of pain after he had 
been on his foot for a while and that he experienced edema of 
the foot.  He diagnosed the veteran with severe venous 
insufficiency, bilaterally.
The August 1999 VA examination was performed for the purpose 
of evaluating the veteran's right ankle condition and the 
residuals of a fracture of the second metatarsal of the right 
foot.  The examination report related that the veteran had 
multiple old fracture areas on the right foot.  Although the 
examiner reported range of motion of the relevant joint of 
the feet, it is unclear from the report whether there was, in 
fact, any limitation of motion of the second metatarsal of 
the right foot shown on examination.  The x-ray revealed no 
evidence of a recent fracture or dislocation of the right 
foot.  The examiner diagnosed the veteran with degenerative 
joint disease of the second metatarsal.  The examiner further 
noted that the veteran had hallux valgus of the first 
metatarsal of the left foot, ples planus of the right foot, a 
superficial varicose vein of the right foot, and prominent 
spur at the posterior inferior margin of the calcaneus.
VA outpatient records dated from January 1998 to September 
2002 reported that the veteran had pain and swelling in his 
foot, which interfered with his ability to sleep.  These 
records also documented the treatment of the veteran's 
diabetes mellitus, including the foot care received in 
connection with this disorder.  The veteran was given a foot 
brace to prevent his foot drop and a cane to assist him with 
walking.  
The veteran was afforded another VA examination in February 
2001 to evaluate the residuals of a fracture of the second 
metatarsal of the right foot.  The examination report noted 
that there was abnormal foot wear on the veteran's right shoe 
and degenerative changes overlying the mid foot dorsum.  The 
examiner did not find any current fracture.  There was pain, 
tenderness, swelling, and decreased use of the right foot.   
The veteran was diagnosed with traumatic arthritis from a 
previous fracture of the second metatarsal of the right foot.  
The examiner opined, "this problem will not get any 
better."
The rating decision dated in April 2001 increased the 
veteran's noncompensable rating to 10 percent.  However, the 
veteran filed a notice of disagreement in June 2001 
specifically seeking a 20 percent evaluation.
In VA Form 9 (Appeal to the Board of Veterans) dated August 
2001, the veteran contended that his current medical 
treatment clearly shows that his condition worsened and that 
he has moderately severe symptoms.  He also stated that he 
now wears a brace.  Based on the facts, he believes a 20 
percent rating should be granted.
Law and Analysis
The veteran contends that the current evaluation assigned for 
his right foot disability does not accurately reflect the 
severity of that disability.  He maintains that the 
symptomatology associated with the disability warrants a 
higher evaluation of 20 percent.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.
The veteran's disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under that Diagnostic Code, a 
10 percent evaluation, the currently assigned evaluation, is 
for assignment when the symptoms are moderate.  A 20 percent 
evaluation is for assignment when there are moderately severe 
symptoms, and a 30 percent evaluation for severe symptoms.  
When the evidence in this case is considered under the laws 
and regulations set forth above, the Board is of the opinion 
that there is a question as to which of two evaluations, 
moderate or moderately severe, most closely approximates the 
veteran's degree of impairment.  The evidence shows that the 
veteran has continuous complaints of pain, tenderness, and 
swelling in his right foot.  There has been impairment of 
ambulation as demonstrated by the uneven wear pattern on his 
right shoe.  Traumatic arthritis from the previous fracture 
of the second metatarsal of the right foot has also been 
demonstrated.  In addition, the February 2001 VA examiner 
stated that the veteran has decreased use of his right foot 
and believed that his foot would not get any better.  
Although the Board notes that the veteran has nonservice-
connected disorders that significantly impair the function of 
his right lower extremity, including severe venous 
insufficiency, pes planus, varicose veins, and peripheral 
neuropathy, the Board is of the opinion that the evidence 
shows the veteran's residuals of a fracture of the second 
metatarsal of the right foot to more nearly approximate a 
moderately severe disability.  The Board finds that an 
increased rating is warranted at this time under the 
provisions of Diagnostic Code 5284.  Accordingly, taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
the holdings of DeLuca, supra, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 20 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Code. 
The Board notes that an evaluation in excess of 20 percent is 
not warranted by the aforementioned symptoms.  The evidence 
of record does not indicate any severe impairment of the 
right foot due to the veteran's service-connected disability 
at issue in this case.  The record, as set forth above, 
simply does not demonstrate severe residuals of the in-
service right foot fracture.  The veteran is able to 
ambulate, and severe limitation of motion is not shown.  
Moreover, the veteran has not contended that the disability 
at issue is severe in degree, and he specifically stated in 
his notice of disagreement and in VA Form 9 that he believed 
his symptoms were moderately severe and that a 20 percent 
rating should be granted.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's service-connected right foot disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization or otherwise 
renders impractical the application of the regular scheduler 
standards utilized to evaluate the severity of the veteran's 
right foot disability.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's right foot disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet App. 218 (1995). 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for the residuals of a 
fracture of the right second metatarsal is granted.



________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



